UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENTREPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported) August 02, 2007 Microfield Group, Inc. (Exact name of registrant as specified in its charter Oregon 000-26226 93-0935149 (State or other jurisdiction of incorporation) Commission file number (IRS Employer Identification No.) 111 SW Columbia, Suite 480, Portland, OR 97201 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (503) 419-3580 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 02, 2007, Microfield Group, Inc. issued a press release disclosing its financial results for the three and six months ended June 30, 2007.A copy of this press release is attached hereto as Exhibit No. 99.1 to this Current Report on Form 8-K and is incorporated by reference into this Item 2.02. The information in Item 2.02 of this Form 8-K (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. 99.1 Press Release, dated August 02, 2007, announcing the financial results for the three and six months ended June 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 8, 2007. Microfield Group, Inc. /s/Randall R. Reed Randall R. Reed, CFO 2 Exhibit Index 99.1 Press Release, dated August 6, 2007, announcing the financial results for the three and six months ended June 30, 2007 3
